Case 1:18-cr-00089-TSE Document 153 Filed 04/12/19 Page 1 of 1 PageID# 463
                                                               Filed with the Classified
                                                             Information Security Officer
                                                              aso
                                                               Date M I St /•ZgA'H
                 IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN THE DISTRICT OF VIRGINIA

                              Alexandria Division



UNITED STATES OF AMERICA                  UNDER SEAL


      V.                                  Criminal No.: I:18-CR-89


JERRY CHUN SHING LEE,



                 Defendant.


                                   ORDER
